OMNIBUS AMENDMENT


 
This Omnibus Amendment (this “Amendment”), dated as of November 28, 2008, is
entered into by and among Incentra Solutions, Inc. (f/k/a Front Porch Digital,
Inc.) a Nevada corporation (the "Parent"), Network System Technologies, Inc., an
Illinois corporation (“NST”), Incentra Solutions of the Northwest, Inc., an
Oregon corporation (“ISNW”) consisting of the merged predecessor entities of
Tactix, Inc. and PWI Technologies, Inc.(“PWI”), Incentra Solutions of the
Northeast, Inc., a Delaware corporation (“ISNE”), Incentra Solutions of
California, Inc., a Delaware corporation consisting of the merged predecessor
entities of Incentra Solutions of California, Inc. and Incentra Helio
Acquisition Corp. (“ISC”), ManagedStorage International, Inc., a  Delaware
corporation (“MSI”), Incentra Solutions International, Inc., a Delaware
corporation (“ISI”), Sales Strategies, Inc., a New Jersey corporation (“SSI” and
collectively with Parent, NST, Tactix, ISNE, ISC, MSI, ISI and SSI, the
“Companies”, and individually each a “Company”) and LV Administrative Services,
Inc., as administrative and collateral agent (the “Agent”) for each of Valens
U.S. SPV I, LLC, a Delaware limited liability company (“Valens US”) and Valens
Offshore SPV II, a Delaware corporation (“Valens Offshore II” and, together with
the Agent and Valens US, the “Holders” and each, a “Holder”) for the purpose of
amending that certain Secured Revolving Note, dated as of February 6, 2006,
issued by the Parent, PWI, ISC, MSI and ISI to Laurus Master Fund, Ltd. (In
Voluntary Liquidation) (“Laurus”) and subsequently assigned in full to each of
Valens US and Valens Offshore II (as amended, modified or supplemented from time
to time, the “Revolving Note”).  Reference is also made to that certain Security
Agreement, dated as of February 6, 2006, by and among the Companies and Laurus
(as amended, modified or supplemented from time to time, the “Security
Agreement” and, together with the Revolving Note and the Ancillary Agreements
referred to in the Security Agreement, the “Documents”). Capitalized terms used
herein without definition shall have the meanings ascribed to such terms in the
Documents, as applicable.


WHEREAS, each Company and each Holder have agreed to make certain changes to the
Revolving Note as set forth herein.


NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


 
1.           The definition of the “Maturity Date” appearing in the Preamble of
the Revolving Note is hereby amended to “February 6, 2010”.


 
2.           The Revolving Note is hereby amended by deleting Section 1.1 in its
entirety and replacing said Section 1.1 with the following new Section
 
“1.1           Contract Rate.  Subject to sections 3.2 and 4.10, interest
payable on the outstanding principal amount of this Note (the “Principal
Amount”) shall accrue at a fixed rate per annum equal to ten percent
(10%)  through February 5, 2009, and at a fixed annual rate per annum of twelve
percent (12%) thereafter (the “Contract Rate”).  Interest shall be (i)
calculated on the basis of a 360 day year, and (ii) payable monthly, in arrears,
commencing on March 1, 2006 and continuing on the first business day of each
consecutive calendar month thereafter through and including the Maturity Date,
and on the Maturity Date, whether by acceleration or otherwise.”
 

--------------------------------------------------------------------------------


 
3.           In consideration of Section 1 above, each Company, jointly and
severally, hereby agrees to pay in cash to Valens US upon the earlier to occur
of (the “Payment Date”) (i) the Maturity Date as defined in the Revolving Note
and (ii) the date upon which all of the Obligations arising under the Revolving
Note shall be declared due and payable or are otherwise paid in full, a
non-refundable payment (the “Valens US Payment Amount”) in the amount of (x) in
the event that the Payment Date occurs on or prior to May 31, 2009, $425,000,
(y) in the event that the Payment Date occurs after May 31, 2009 but on or prior
to August 31, 2009, $675,000 and (z) in the event that the Payment Date occurs
anytime after August 31, 2009, $1,175,000.  Notwithstanding the foregoing, at
Valens US’ election, up to fifty percent (50%) of the Valens US Payment Amount
otherwise required to be paid in cash, may be paid through the issuance by the
Parent to Valens US of such number of shares (the “Valens US Stock Payment”) of
the Parent’s common stock, par value $0.001 (the “Common Stock”) as determined
in the manner set forth below:


Valens US Stock Payment = ((Valens US Elected Percentage)(Valens US Payment
Amount))/Applicable Closing Price


For purposes of this Amendment, the term (i) “Applicable Closing Price” shall
mean the lesser of (x) the volume weighted average trading price of the Common
Stock on the Principal Market for the ten (10) trading days immediately
preceding the date hereof and (y) the volume weighted average trading price of
the Common Stock on the Principal Market for the ten (10) trading days
immediately preceding the Payment Date and (ii) “Valens US Elected Percentage”
shall mean such percentage as may be elected by Valens US in its sole discretion
up to 50%. 


4.           In further consideration of Section 1 above, each Company, jointly
and severally, hereby agrees to pay in cash to Valens Offshore II on the Payment
Date (as defined in Section 3 above), a non-refundable payment (the “Valens
Offshore II Payment Amount”) in the amount of (x) in the event that the Payment
Date occurs on or prior to May 31, 2009, $1,275,000, (y) in the event that the
Payment Date occurs after May 31, 2009 but on or prior to August 31, 2009,
$2,025,000 and (z) in the event that the Payment Date occurs anytime after
August 31, 2009, $3,525,000.  Notwithstanding the foregoing, at Valens Offshore
II’s election, up to fifty percent (50%) of the Valens Offshore II Payment
Amount otherwise required to be paid in cash, may be paid through the issuance
by the Parent to Valens Offshore II of such number of shares (the “Valens
Offshore II Stock Payment”) of the Parent’s Common stock as determined in the
manner set forth below:


Valens Offshore II Stock Payment = ((Valens Offshore II Elected
Percentage)(Valens Offshore II Payment Amount))/Applicable Closing Price (as
defined in Section 3 above)


For purposes hereof, the term “Valens Offshore II Elected Percentage” shall mean
such percentage as may be elected by Valens Offshore II in its sole discretion
up to 50%.
 
2

--------------------------------------------------------------------------------




5.           Upon execution of this Amendment, the Companies, jointly and
severally, shall pay (i) to Valens Capital Management, LLC, the investment
manager of Valens US and Valens Offshore II (“VCM”), a non-refundable payment in
an amount equal to $100,000, which payment is intended to defray certain of
VCM’s due diligence, legal and other expenses incurred in connection with
amending the maturity date of the Revolving Note, (ii) to Valens US, a
non-refundable payment in an amount equal to $33,250 and (iii) to Valens
Offshore II, a non-refundable payment in an amount equal to $99,750
(collectively, the “Payment”).  Each of the foregoing payments in clauses (i),
(ii) and (iii) shall be deemed fully earned on the date hereof and shall not be
subject to rebate or proration for any reason.
 
6.           This Amendment shall be effective as of the date first written
above (the “Amendment Effective Date”) on the date when (i) each Company and
each Holder shall have executed this Amendment, (ii) the Companies shall have
delivered to Agent their respective counterpart to this Amendment and (iii) each
of VCM, Valens US and Valens Offshore II shall have received the Payment.


7.           Except as specifically set forth in this Amendment, there are no
other amendments, modifications or waivers to the Documents, and all of the
other forms, terms and provisions of the Documents remain in full force and
effect.


8.           Each Company hereby represents and warrants to the Holders that as
of the date hereof, both before and after giving effect to this Amendment, (i)
no Event of Default exists and is continuing and (ii) all representations,
warranties and covenants made by each Company in connection with the Documents
are true, correct and complete and (iii) on the date hereof, all of the
Companies covenant requirements have been met. The Company hereby agrees to, no
later than five days after the date hereof, file an 8-K with the Securities and
Exchange Commission disclosing the transactions set forth in this Amendment (the
“8-K”) on the date hereof.


9.           The Companies further covenant and agree that, (i) except as
disclosed in the Parent’s Exchange Act Filing and other than shares which may be
granted pursuant to this Amendment, there are no outstanding options, warrants,
rights (including conversion or preemptive rights and rights of first refusal),
proxy or stockholder agreements, or arrangements or agreements of any kind for
the purchase or acquisition from Parent of any of its securities, (ii) the
issuance of the Valens US Stock Payment and the Valens Offshore II Stock Payment
will not result in a change in the price or number of any securities of the
Parent outstanding under anti-dilution or other similar provisions contained in
or affecting any such securities, (iii) at the time of issuance, all issued and
outstanding shares of Common Stock constituting the Valens US Stock Payment and
the Valens Offshore II Stock Payment shall be duly authorized and validly issued
and fully paid and nonassessable, (iv) the rights, preferences, privileges and
restrictions of the Common Stock that shall constitute the Valens US Stock
Payment and the Valens Offshore II Stock Payment are as stated in the Parent’s
Certificate of Incorporation as amended through the date hereof, (v) at the time
of issuance, the Common Stock constituting the Valens US Stock Payment and the
Valens Offshore II Stock Payment shall be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances, (vi) at the time
of issuance, the Common Stock constituting the Valens US Stock Payment and
Valens Offshore II Stock Payment shall not be subject to any preemptive rights
or rights of first refusal that have not been properly waived or complied with,
(vii) at the time of issuance, the Common Stock constituting the Valens US Stock
Payment and the Valens Offshore II Stock Payment shall be issued in compliance
with all applicable state and federal laws concerning the issuance of
securities, and (viii) they each will cooperate with both Valens US and Valens
Offshore II in connection with all resales pursuant to Rule 144 under the
Securities Act of 1933, as amended and provide legal opinions necessary to allow
such resales.
 
3

--------------------------------------------------------------------------------


 
10.           Each Company hereby further represents and warrants to each of
Valens US and Valens Offshore II that it
 
(a)         has reviewed and approved the terms and provisions of this Amendment
and the documents, instruments and agreements entered into in connection
therewith;
 
(b)         acknowledges, ratifies and confirms that all of the indebtedness
incurred by, and all other obligations and liabilities of, each of the
undersigned contained in the Documents, including, without limitation, the
Valens US Payment Amount and Valens Offshore II Payment Amount, are deemed
“Obligations” under and as defined in the Documents, are in full force and
effect and shall remain in full force and effect as of and after the date
hereof;
 
(c)         acknowledges, ratifies and confirms that all liabilities and
obligations of each of the undersigned under the Documents include, without
limitation, all obligations and liabilities of the undersigned in respect of the
Valens US Payment Amount and Valens Offshore II Payment Amount;
 
(d)         represents and warrants that no offsets, counterclaims or defenses
exist as of the date hereof with respect to any of the undersigned’s obligations
under any Document, including, without limitation, in respect of the Valens US
Payment Amount and Valens Offshore II Payment Amount; and
 
(e)         acknowledges, ratifies and confirms the grant by each such
undersigned to each Valens US and Valens Offshore II of a security interest and
charge, to the extent applicable, in the assets of such undersigned as more
specifically set forth in the Documents, as applicable, and to the extent such
grant of a security interest and charge was not previously made, the undersigned
hereby grants to Valens US and Valens Offshore II a security interest in the
collateral of such undersigned as set forth and described in the Documents.


11.         From and after the Amendment Effective Date, this Amendment shall
constitute an “Ancillary Agreement” for all purposes of the Security Agreement
and the Ancillary Agreements referred to in the Security Agreement, as each are
amended, modified or supplemented from time to time.


12.         This Amendment shall be binding upon the parties hereto and their
respective successors and permitted assigns and shall inure to the benefit of
and be enforceable by each of the parties hereto and its successors and
permitted assigns.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.
 
4

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, each Company and each Holder has caused this Amendment to be
effective and signed in its name effective as of the date set forth above.
 
 

  INCENTRA SOLUTIONS, INC.            
By:
\s\ Matthew Richman         Name: Matthew Richman     Title: Chief Corporate
Development Officer and Treasurer        



 

  MANAGEDSTORAGE INTERNATIONAL, INC.            
By:
\s\ Matthew Richman         Name: Matthew Richman     Title: Secretary        

 
 

  INCENTRA SOLUTIONS INTERNATIONAL, INC.            
By:
\s\ Matthew Richman         Name: Matthew Richman     Title: Secretary        

 
 

  INCENTRA SOLUTIONS OF CALIFORNIA, INC.            
By:
\s\ Matthew Richman         Name: Matthew Richman     Title: Secretary        

 
 

  NETWORK SYSTEM TECHNOLOGIES, INC.            
By:
\s\ Matthew Richman         Name: Matthew Richman     Title: Secretary        

 
5

--------------------------------------------------------------------------------


 

  INCENTRA SOLUTIONS OF THE NORTHWEST, INC.            
By:
\s\ Matthew Richman         Name: Matthew Richman     Title: Secretary        

 
 

  INCENTRA SOLUTIONS OF THE NORTHEAST, INC.            
By:
\s\ Matthew Richman         Name: Matthew Richman     Title: Secretary        

 
 

  SALES STRATEGIES, INC.            
By:
\s\ Matthew Richman         Name: Matthew Richman     Title: Secretary        

 
6

--------------------------------------------------------------------------------


 

 
LV ADMINISTRATIVE SERVICES, INC.
as Agent
           
By:
\s\ Scott Bluestein     Name: Scott Bluestein     Title: Authorized Signer      
 

 



 
VALENS U.S. SPV I, LLC
By:  Valens Capital Management, LLC,
its investment manager
           
By:
\s\ Scott Bluestein     Name: Scott Bluestein     Title: Authorized Signer      
 

 
 
 
VALENS OFFSHORE SPV II, CORP.
By:  Valens Capital Management, LLC,
its investment manager
           
By:
\s\ Scott Bluestein     Name: Scott Bluestein     Title: Authorized Signer      
 

 
7

--------------------------------------------------------------------------------

